 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL DEWAYNE ALLEN,                             No. 2:17-cv-01384-TLN-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    R. PEREZ,
15                       Defendant.
16
17          Plaintiff, a former state prisoner proceeding pro se, has filed this civil rights action
18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate
19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On September 11, 2018, this Court denied Plaintiff’s application to proceed in forma
21   pauperis because he is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and
22   granted Plaintiff fourteen days within which to pay the $400 filing fee for this action. (ECF No.
23   15.) Plaintiff was warned that failure to pay the filing fee within fourteen days would result in
24   dismissal of this action. (ECF No. 15.) Plaintiff has not paid the filing fee or otherwise
25   responded to the Court’s order.
26          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
27   Dated: November 14, 2018
28
